Citation Nr: 0314420	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dermatitis, claimed as a result of exposure to herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, claimed as a result of exposure to 
herbicides.

(The issues of entitlement to an effective date earlier than 
May 8, 2000, for a grant of an evaluation of 50 percent for 
post-traumatic stress disorder (PTSD) and entitlement to an 
evaluation in excess of 50 percent for PTSD are the subject 
of a separate decision.) 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 2000 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board in May 1998 denied entitlement to 
service connection for dermatitis.  The veteran did not 
appeal that Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  A rating decision by 
the RO in February 2000 denied entitlement to service 
connection for a fungal infection of the feet and right hand.  
The veteran did not file a timely substantive appeal of the 
February 2000 rating decision.  The May 1998 Board decision 
and the February 2000 RO decision are final.  See 38 U.S.C.A. 
§§ 7104(b), 7105 (West 2002).  The veteran has submitted 
additional evidence in attempt to reopen his claim for 
service connection for a skin disorder.  The issue before the 
Board is whether the additional evidence is new and material 
so as to warrant reopening of the claim.

Rating decisions by the RO in January 1997 and March 1999 
denied entitlement to service connection for peripheral 
neuropathy.  The veteran did not file a timely substantive 
appeal of either of those rating decisions, which became 
final.  See 38 U.S.C.A. § 7105 (West 2002).  The veteran has 
submitted additional evidence in attempt to reopen his claim.  
The RO found that the additional evidence was not new and 
material, and the current appeal on that issue ensued.

By a decision dated August 15, 2002, the Board found that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for dermatitis and 
peripheral neuropathy.  The veteran appealed the Board's 
decision to the Court, which, upon a joint motion by the 
Secretary of Veterans Affairs and the veteran-appellant, 
vacated the Board's decision of August 15, 2002, and remanded 
the matter to the Board for further proceedings, to include 
fulfilling VA's duty to notify the claimant under the 
provisions of the Veterans Claims Assistance Act of 2000.

The rating decision of August 2000 also granted an increased 
evaluation of 50 percent for PTSD from May 8, 2000.  The 
veteran initiated and completed an appeal of the rating and 
the effective date assigned by the RO.  Those issues are the 
subject of a separate decision.


REMAND

The Board notes that, on November 9, 2000, during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

As noted above, in January 2003, the Court granted a joint 
motion by the parties which stated that, with regard to the 
issues decided in the Board's decision of August 15, 2002, VA 
had not fulfilled the duty to notify the veteran under the 
VCAA.  In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2)(ii), which requires the 
Board "to provide the notice required by 38 U.S.C. [§] 
5103(a)" and that the claimant has "not less than 30 days 
to respond to the notice" is invalid because it is contrary 
to 38 U.S.C. § 5103(b), which provides the claimant one year 
to submit evidence.  As matters stand, the record has a 
procedural defect in the notice required under the VCAA which 
may no longer be cured by the Board.  Accordingly, the Board 
must remand the case to the RO in order to satisfy VA's duty 
to notify the veteran of the evidence needed to substantiate 
his attempt to reopen his claims for service connection for 
dermatitis and peripheral neuropathy, claimed as results of 
exposure to herbicides.  

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.	The RO should notify the veteran, pursuant to the 
VCAA, of any information, and any medical or lay 
evidence not previously provided to VA, which is 
necessary to substantiate his attempt to reopen 
claims of entitlement to service connection for 
dermatitis and peripheral neuropathy, and whether VA 
or the claimant is expected to obtain any such 
evidence.
2.	The RO should allow the veteran the period of time 
provided by law for a response.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative, should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the veteran due process of law and the notice required by the 
VCAA.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on the matters which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




